DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected for being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The term “printed resistive element” does not further limit the term “resistor” in claim 1 and 2. Rather “printed resistive element” is broader than “resistor” since a printed resistive element such as a wire or transmission line or feed line would be broader than a resistor. Examiner for purposes of examination is interpreting “printed resistive element” as wherein the one or more resistors are printed within the antenna assembly. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 2, 5-10, 12-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ding et al. (US 2018/0248270 A1).
Regarding claim 1, Ding discloses in Fig. 2-11 an antenna assembly, comprising: a plurality of antenna elements (200, Fig. 2); a microstrip feed network configured to supply power to the plurality of antenna elements (100 and 300[008-10],[0043]); and one or more resistors (attenuation circuit, 300 [0036], R1-10 Fig. 9-11, [0047]) disposed within the microstrip feed network proximate to one or more of the plurality of antenna elements, wherein the one or more resistors are configured to control sidelobes of the antenna assembly ([0028] [0038], [0043], [0047] ). 
Regarding claim 12, Ding discloses in Fig. 2-11 method of controlling sidelobes of an antenna assembly([0028][0038][0042]), the method comprising: providing a plurality of antenna elements(200 Fig. 2-7); supplying power to the plurality of antenna elements by a microstrip feed network (100, 300 [008-10],[0043]); and disposing one or more resistors within the microstrip feed network proximate to one or more of the plurality of antenna elements(300 [0036], R1-10 Fig. 9-11,[0047])
 Regarding claim 2 and 13, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors are printed resistive elements embedded within the antenna assembly (Fig. 2, 6, 7). 
Regarding claim 5 and 16, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors are disposed in power inlet segments that electrically couple to 
Regarding claim 6 and 17, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors comprise a plurality of resistors proximate to a subset of the antenna elements located at or otherwise proximate to a periphery of the antenna assembly (attenuation circuit is at corner [0038], fig. 2).
Regarding claim 7 and 18, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors comprises a plurality of resistors disposed in the microstrip feed network proximate to corners of the antenna assembly (attenuation circuit is at corner [0038], fig. 2).
Regarding claim 8, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the plurality of antenna elements comprise: corner antenna elements; peripheral interior antenna elements between the corner antenna elements; and interior main antenna elements proximate to a center of the antenna assembly, wherein the one or more resistors are not proximate to the interior main antenna elements (no attenuation circuit in center antenna elements Fig. 2).
Regarding claim 9, Ding discloses in Fig. 2-11 the antenna assembly of claim 8, wherein the one or more resistors comprises a first plurality of resistors proximate to the corner antenna elements (attenuation circuit is at corner [0038], fig. 2, Fig. 9-11).
Regarding claim 10, Ding discloses in Fig. 2-11 the antenna assembly of claim 9, wherein the one or more resistors further comprises a second plurality of resistors proximate to the peripheral interior antenna elements (grouping the resistor by location, Fig. 9-11, Fig. 3, [0043])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 11, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Baks et al. (US 2018/0159203 A).
Regarding claim 3 and 14, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the plurality of antenna elements are disposed on a first dielectric [0003].
Ding does not specify the first dielectric is above the microstrip feed network.
Baks discloses plurality of antenna elements (152) are disposed on a first dielectric(150) above the microstrip feed network(112, 114, fig. 1).
Before the effective filing date of the invention, it would have been obvious to include the dielectric above the microstrip feed network. as disclosed in Baks to the system of Ding to provide an compact integrated device (Baks:[0030][0078]) . 
Regarding claim 4 and 15, Ding discloses in Fig. 2-11 the antenna assembly of claim 3, except wherein the microstrip feed network and the one or more resistors are disposed on a second layer below the first dielectric
Baks wherein the microstrip feed network is disposed on a second layer below the first dielectric (140, 130. Fig. 1).
Before the effective filing date of the invention, it would have been obvious to have a micro feed network disposed on a second dielectric as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078])  
 Regarding claim 11, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, except  further comprising a ground plane disposed below the microstrip feed network.
Baks discloses a ground plane disposed below the microstrip feed network(M6, Fig. 1[0032]).
Before the effective filing date of the invention, it would have been obvious to have ground plane disposed below the microstrip feed network as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078]) . 
Regarding claim 19, Ding discloses in Fig. 2-11 the antenna assembly, comprising: a plurality of antenna elements (200 Fig. 2) disposed on a first dielectric ([0003]), wherein the plurality of antenna elements comprise corner antenna elements, peripheral interior antenna elements between the corner antenna elements, and interior main antenna elements proximate to a center of the antenna assembly(Fig. 2-7); a microstrip feed network configured to supply power to the plurality of antenna elements(100 and 300[008-10],[0043]); and a first plurality of resistors disposed within the microstrip feed network (attenuation circuit, 300 [0036], R1-10 Fig. 9-11, [0047]) proximate to the corner antenna elements(attenuation circuit is at corner [0038], fig. 2), wherein the first plurality of resistors are not proximate to the interior main antenna elements(Fig. 2), wherein the microstrip feed network and the first plurality of resistors are disposed on a second dielectric below the first dielectric; and wherein the first plurality of 
Ding does not disclose wherein the microstrip feed network and the first plurality of resistors are disposed on a second dielectric below the first dielectric;
Baks wherein the microstrip feed network is disposed on a second layer below the first dielectric (140, 130. Fig. 1).
Before the effective filing date of the invention, it would have been obvious to have a micro feed network disposed on a second dielectric as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078])  
Regarding claim 20, Ding discloses in Fig. 2-11 the antenna assembly of claim 19, further comprising a second plurality of resistors proximate to the peripheral interior antenna elements, wherein the second plurality of resistors are not proximate to the interior main antenna elements(grouping the resistor by location, Fig. 9-11, Fig. 3, [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844         

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844